1S 44C/SDNY Case 1:19-cv-07098-JGK CIDibctMVER SHEEIEd 07/30/19 Page 1 of 2

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.
PLAINTIFFS DEFENDANTS

Roland Moreno f/k/a Ruben Jason Moreno U.S. BANK, N.A.; FRIEDMAN

VARTOLO LLP; SELENE FINANCE LP

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER

ATTORNEYS (IF KNOWN)
Shiryak, Bowman, Anderson, Gill & Kadochnikov, LLP

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

15 U.S.C. 1692. FDCPA action stemming from defendants’ pursuing foreclosure action on a mortgage that is outside the statute of mnt

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[v]Yes[_]
If yes, was this case Vol.[] Invol. [] Dismissed. No[_] Yes [_] If yes, give date & Case No.
IS THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes [|
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ 1367 HEALTHCAREr
[]110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | } g95 DRUG RELATED [ ]422 APPEAL ee
[]120 MARINE [ 1315 AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY“ seype oF PROPERTY 28 USC 158 [ 1376 QUITAM
{ 1130 MILLER ACT LIABILITY [ 1365 PERSONAL INJURY 24 USC Bat [ 1423 WITHDRAWAL [ 1400 STATE
{ 1140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY + ) goq OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDE [ ]368 ASBESTOS PERSONAL [ ]410 ANTITRUST
[ ] 150 RECOVERY OF —[ ] 330 FEDERAL INJURY PRODUCT [ 1430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS | }450 COMMERCE
ENFORCEMENT LIABILITY [ 1460 DEPORTATION
OF JUDGMENT —[ ] 340 MARINE PERSONAL PROPERTY [ 1820 COPYRIGHTS [ 1470 RACKETEER INFLU-
[1151 MEDICARE ACT [1345 MARINE PRODUCT [ 1830 PATENT ENCED & CORRUPT
[ ]152 RECOVERY OF LIABILITY [ }370 OTHER FRAUD ORGANIZATION ACT
DEFAULTED [ ] 350 MOTOR VEHICLE [1371 TRUTH INLENDING —‘[:1 885 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [ ]355 MOTOR VEHICLE [ }840 TRADEMARK [x] 480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [1490 CABLE/SATELLITE TV
[ 1153 RECOVERY OF —_[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ 1380 OTHER PERSONAL —s_ LABOR [ 1861 HIA (139541) [ 1850 SECURITIES/
OF VETERAN'S —[ ]362 PERSONAL INJURY - PROPERTY DAMAGE [ 1862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385PROPERTY DAMAGE [| ]710 FAIR LABOR [ 1863 DIWC/DIWW (405(g)} EXCHANGE
[ 1160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT _[ ]864 SSID TITLE XVI
SUITS 1 1720 LABOR/MGMT [ 1865 RSI (405(g))
[ 1190 OTHER PRISONER PETITIONS RELATIONS [ 1890 OTHER STATUTORY
CONTRACT [ ]483 ALIEN DETAINEE [ 1740 RAILWAY LABOR ACT ACTIONS
[ 1195 CONTRACT [ ]510 MOTIONS TO |] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | cave ACT (FMLA)
LIABILITY 28 USC 2255 [ ]870 TAXES (U.S. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS { ]790 OTHER LABOR Defendant) { 1893 ENVIRONMENTAL
| 1535 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER = [ ] 791 EMPL RET INC 26 USC 7609 { ]895 FREEDOM OF
LT4a) moe SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY [ } 896 ARBITRATION
Cen, ME GRATION [ ] 899 ADMINISTRATIVE
[1210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS
CONDEMNATION — [ ]443 HOUSING/ [ ]462 NATURALIZATION PROCEDURE ACTIREVIEW OR
[1220 FORECLOSURE lsd [ACCOMMODATIONS | 1550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[ 1230 RENT LEASE & { ]555 PRISON CONDITION —_[ ] 465 OTHER IMMIGRATION
EJECTMENT DISABILITIES - { 1560 CIVIL DETAINEE ACTIONS ee oa ee
[ 1240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ 1245 TORTPRODUCT [1446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
{ 1290 ALL OTHER [ ]448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:

 

 

 

 

DEMAND $

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

OTHER

Check YES only if demanded in complaint
JURY DEMAND: & YES CNo

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 137

IF SO, STATE:
JUDGE

 

DOCKET NUMBER

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:19-cv-07098-JGK Document 5 Filed 07/30/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[x] 4 Original [_]2 Removed from | 3 Remanded C] 4 Reinstatedor [| 5 Transferred from 16 ro Li? ae he an
Proceeding State Court Aalbiks Reopened (Specify District) (Transferred) Magistrate Judge

E] a. allparties represented Court

LC] 8 Multidistrict Litigation (Direct File)
[_] b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(J 1 U.S. PLAINTIFF [[]2 U.S. DEFENDANT [Xx] 3 FEDERAL QUESTION (14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTE DEF

CITIZEN OF THIS STATE {]41 f]1 CITIZEN OR SUBJECT OF A [13013 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE []4[ ]4 FOREIGN NATION [16 [18

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [_] WHITE PLAINS [x] MANHATTAN

DATE 07/30/2019  siGNATURE OF ATTORNEY OF conn omar TE PREIS IN TEES DISTRICT

[] NO

[x YES (DATE ADMITTED Mo. Yr. )
RECEIPT # Attorney Bar Code #5154232
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
